Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Currently, claims 1-201 are pending.
	The restriction requirement is provided below:
This application contains claims directed to more than one species of a generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Species I as embodied in a stretchable display panel classifiable in H01L51/5253; and
Species II as embodied in a method of fabricating a stretchable display panel classifiable in H01L51/56. 

Species I encompasses claims 1-9, and Species II encompasses claims 10-20.  
Currently, none of the claims appears to be generic.
The Species I and II listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 

Hong teaches a stretchable display panel (see Fig. 17; see also Fig. 1 and Fig. 4) having a plurality of encapsulated islands IS (Fig. 17 shows four islands with each island IS having four sides IS1, IS2, IS3 and IS4.) and a plurality of bridges BR' or BR1, BR2, BR3, BR4 (col. 17, ln 34-37 - "The bridge BR' may connect adjacent islands IS, and wires for supplying power, a data signal, and the like to the pixel PXL may be formed on each bridge BR'."; Fig. 4 shows an island IS having four bridges BR1, BR2, BR3, BR4) connecting the plurality of encapsulated islands IS (see Fig. 17), comprising:
a stretchable base substrate 110 (col. 5, ln 34-37 - "First, the base layer 110 may be formed in a structure to be stretchable.");
a flexible base wall 380 (col. 12, ln 52-60 - "The encapsulation layer 380 may include...a plurality of organic layers (not shown).") on the stretchable base substrate 110, the flexible base wall 380 substantially enclosing a substantially enclosed space (into which protection layers 190 and 195 resides);
an adhesive layer 190 and/or 195 (col. 11, ln 3-8 - "The first protection layer 190 may be an organic insulating layer made of an organic material...such as polyacrylic compound, a polyimide compound..."; col. 13, ln 15-20 - "The second protection layer 195 may be an organic insulating layer made of an organic material...such as polyacrylic compound, a polyimide compound...") on the stretchable base substrate 110 and substantially enclosed in the substantially enclosed space; and
a plurality of light emitting elements 70 (col. 11, ln 19-23 - "organic light emitting diode 70"; Fig. 17 shows four islands IS each including organic light emitting diode 70. See also Fig. 16A, 16B or 16C.) on a side of the adhesive layer 190 away from the stretchable base substrate 110;
wherein a respective one of the plurality of encapsulated islands ISs comprises at least one of the plurality of light emitting elements 70 encapsulated therein on the stretchable base substrate 110 (see Fig. 17, Fig. 4 and Fig. 2).
	Therefore, there is a lack of unity a posteriori, since said stretchable display panel is not the Applicant’s contribution over the prior art. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

The examiner has required restriction between product (Species I) and process (Species II) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













    
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended the claims on 02/12/2020.